Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 17 August 1813
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



My Dear Mrs Greenleaf
ca. 17 August 1813

My dear Daughter Survived but a few hours after you left us—She lay much in the Same State untill twelve oclock when after a few Struggles her Spirit was releasd to join those of your dear Parents and many others of the just made perfect—whilst I mourn for her I bless God, that her Sufferings were not greater, and pray for divine Support
